Citation Nr: 0947761	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  06-27 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased initial rating for a left 
shoulder rotator cuff tear with degenerative joint disease, 
which is currently assigned staged ratings of 0 percent prior 
to October 25, 2007 and 10 percent from that date.

2.  Entitlement to an increased initial rating for a right 
shoulder rotator cuff tear, currently rated 10 percent 
disabling.  

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to April 
2003.  

The shoulder issues come to the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in December 2005, a statement of 
the case was issued in June 2006, and a substantive appeal 
was received in August 2006.  In his substantive appeal, the 
Veteran requested a Board hearing; however, he withdrew such 
request in January 2009.  The TDIU issue comes to the Board 
from a July 2006 rating decision of a VA RO.  

By way of review, it is noted that the Veteran has indicated 
that he injured his neck at the same time as his shoulders.  
Service connection for a neck disability was denied by rating 
action of February 2009.  The Veteran filed a notice of 
disagreement and was given a Statement of the Case in March 
2009.  To date, the Veteran has not filed a substantive 
appeal with regard to this issue.  Accordingly, this issue is 
not before the Board for appellate consideration.  

The issue of entitlement to an extraschedular evaluation for 
the Veteran's left and right shoulder disabilities and TDIU 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  Prior to October 25, 2007, the Veteran's left shoulder 
rotator cuff tear was not manifested by objective 
manifestations of painful motion, without additional loss of 
range of motion on repetition due to weakened movement, 
excess fatigability and incoordination.  

2.  On and after October 25, 2007, the Veteran's left 
shoulder rotator cuff was not manifested by an active range 
of motion that did not reach shoulder level.  

3.  The Veteran's right shoulder rotator cuff disability is 
no more than moderate in degree, with no significant 
disability in terms of muscles, bones, joints, or nerves. 


CONCLUSIONS OF LAW

1.  Prior to October 25, 2007, the criteria for an initial 
compensable rating for left shoulder rotator cuff tear with 
degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-
5201 (2009).  

2.  On and after October 25, 2007, the criteria for an 
initial rating in excess of 10 percent for left shoulder 
rotator cuff tear with degenerative joint are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5201 (2009).  

3.  Entitlement to an initial evaluation in excess of 10 
percent for right shoulder rotator cuff disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5301 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in August 2007.  

In November 2008, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that there is a preponderance of evidence 
against the claims for entitlement to increased ratings, any 
question as to the appropriate effective dates to be assigned 
is rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's post-service VA 
and private medical records.  The evidence of record also 
contains several reports of VA examinations.  The examination 
reports obtained are fully adequate and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

Criteria & Factual Background

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In claims for increased ratings, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  This appeal is from the initial 
rating assigned with the grant of service connection, and 
"staged" ratings are for consideration and have been 
assigned by the RO.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Disabilities of the shoulder and arm are evaluated under 
rating criteria that contemplate ankylosis of scapulohumeral 
articulation (Diagnostic Codes 5200), limitation of motion of 
the arm (Diagnostic Code 5201), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203).  Normal range of motion of 
the shoulder is as follows:  forward elevation (flexion) to 
180 degrees; abduction to 180 degrees; internal rotation to 
90 degrees; and external rotation to 90 degrees.  38 C.F.R. 
§ 4.71a, Plate I.

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
minor shoulder; limitation of motion of the arm midway 
between the side and shoulder level is rated as 20 percent 
for the minor shoulder; limitation of motion of the arm to 25 
degrees from the side is rated as 30 percent for the minor 
shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Additionally, with respect to evaluation of muscle 
disabilities, 38 C.F.R. § 4.56 provides as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal;

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged;

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement;

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles.  (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

The present appeal involves the Veteran's claim that the 
severity of his service-connected right shoulder rotator cuff 
tear and left shoulder rotator cuff tear with degenerative 
joint disease warrants higher initial disability ratings.  A 
November 2005 rating decision granted service connection for 
right shoulder rotator cuff tear and assigned a 10 percent 
disability rating effective February 9, 2005 pursuant to 
Diagnostic Code 5301.  The November 2005 rating decision also 
granted service connection for a left shoulder rotator cuff 
tear and assigned a noncompensable disability rating 
effective February 9, 2005 pursuant to Diagnostic Code 5299-
5201.  A January 2009 rating decision assigned a 10 percent 
disability rating for left shoulder rotator cuff tear with 
degenerative joint disease effective September 2, 2008, 
pursuant to Diagnostic Code 5299-5201.  A March 2009 rating 
decision assigned a 10 percent disability rating for left 
shoulder rotator cuff tear with degenerative joint disease 
effective October 25, 2007, pursuant to Diagnostic Code 5299-
5201.  A designation of Diagnostic Code 5299 reflects that 
the disability is a condition not specifically listed in the 
Schedule, and hyphenation with Diagnostic Code 5201 indicates 
that the disability has been rated for limitation of motion 
of the arm.  See 38 C.F.R. §§ 4.20, 4.27 (2009). 

The Veteran underwent a VA examination in October 2005.  He 
stated that he is right-handed.  He reported working as a 
truck driver and that he had not missed work because of 
shoulder pain.  He stated that he was unable to do military 
presses or work overhead because of shoulder pain.  He 
reported that flare ups and repetitive motion did not cause 
additional limitation in the range of motion.  He stated that 
there was numbness in the right arm when he had his arms up 
over his head for too long at one time.  He reported that he 
was not bothered while sleeping at night, and there were no 
activities of daily living or of his usual job that he could 
not do because of shoulder or any other joint problem.  

Upon physical examination, forward flexion was zero to 180 
degrees with no pain.  Abduction was zero to 180 degrees with 
no pain.  Internal and external rotation was to 90 degrees 
each without pain.  5 repetitions of range of motion did not 
cause fatigue, weakness or lack of endurance of either 
shoulder.  The examiner diagnosed rotator cuff tear, right 
worse than left.  The left had not been imaged, but 
historically, his injury of both shoulders occurred at the 
same time when he landed on his back after falling off the 
rope course in basic training.  X-ray findings revealed 
normal plain film of both shoulders.  

The Veteran underwent another VA examination on October 25, 
2007.  He reported weakness, lost feeling in the arms, and 
giving way.  He stated that he could not hold on to heavy and 
light stuff.  He denied stiffness, swelling, heat, and 
redness, lack of endurance, locking, fatigability and 
dislocation.  He stated that he had pain located at the 
shoulders for 5 years.  He reported that the pain occurred 
constantly and traveled to the back through the arms.  He 
stated that the characteristic of the pain was burning, 
aching, sharp and cramping.  He reported that the pain could 
be elicited by physical activity and stress.  He stated that 
the pain came by itself.  He denied incapacitation from the 
shoulder condition.  He reported that the functional 
impairment was inability to work due to constant pain.  

Upon physical examination, the right shoulder showed no signs 
of edema, effusion, weakness, tenderness, redness, heat, 
subluxation or guarding of movement.  The left shoulder 
showed no signs of edema, effusion, weakness, tenderness, 
redness, heat, subluxation or guarding of movement.  With 
regard to both shoulders, flexion was to 180 degrees, 
abduction was to 180 degrees with pain at 100 degrees, 
external rotation was to 90 degrees, and internal rotation 
was to 90 degrees.  There was normal right shoulder strength 
with internal/external rotation against resistance and 
abduction against resistance.  With regard to both shoulders, 
the joint function was additionally limited by pain after 
repetitive use, with the pain having major functional impact.  
The joint functions of both shoulders were not additionally 
limited by fatigue, weakness, lack of endurance, and 
incoordination following repetitive use.  The examiner 
diagnosed nerve injury of the bilateral shoulders.  The 
effect of the condition on the Veteran's usual occupation was 
a limitation of his ability to safely drive a truck.  The 
effect of the condition on the Veteran's daily activity was 
"do not have one...have to take a lot of breaks.  Have not 
worked since 2005."  

On a neurosurgery consultation in February 2008, it was 
reported that an EMG reflected C6 cervical radiculopathy on 
the right.  

In April 2008, the Veteran was seen for a second opinion 
about cervical radiculopathy.  It was reported that he fell 
in 2001, striking the right shoulder and the neck and that 
since that time he ha had had severe neck pain that ran down 
the right arm.  In June 2008, the assessment was neck pain 
and numbness of both upper extremities suggestive of 
radiculopathy; MRI reflects C3-C4 bulging disc and foraminal 
narrowing on the left side.  

The Veteran underwent another VA examination in September 
2008.  With regard to both shoulders, the Veteran reported 
symptoms of weakness, stiffness, giving way, lack of 
endurance, locking, and fatigability.  He reported 
significant pain located at the neck and shoulders.  He 
stated that the pain occurred constantly, traveling down the 
arms.  He reported that the pain was aching, sticking, 
squeezing, oppressing, cramping, burning, and sharp in 
nature.  In addition, the right shoulder pain was also 
crushing.  The pain level for both shoulders was 8 out of 10.  
The pain was exacerbated by physical activity and stress, and 
the right shoulder pain came spontaneously.  The functional 
impairment of the right shoulder pain was loss of feeling or 
numbness in the arm.  Motor strength was 5 out of 5.  

Upon physical examination, there was tenderness in the 
shoulder joints bilaterally.  There was no ankylosis of the 
shoulder joints.  With regard to both shoulders, flexion and 
abduction was to 120 degrees, with pain at 90 degrees.  
External and internal rotation was to 90 degrees.  After 
repetitive use, the joint functions bilaterally were 
additionally limited by pain, fatigue, weakness, and lack of 
endurance.  The joint functions were not additionally limited 
by incoordination after repetitive use.  The overall 
additional limitation above the range of motion conducted was 
20 degrees.  The examiner diagnosed bilateral shoulder 
rotator cuff.  The examiner stated that the left shoulder 
rotator cuff was symptomatic, and the right shoulder rotator 
cuff was in remission.  The effect of the Veteran's condition 
on his functioning in his usual occupation was difficulty 
using his left arm.  The condition did not affect his 
functioning in daily activity.  

An independent medical opinion was obtained in January 2009, 
with regard to the question of whether the Veteran had nerve 
damage associated with his rotator cuff tear.  The Veteran's 
claims folder was reviewed by the examiner.  The examiner 
noted that the Veteran was diagnosed with cervical 
radiculopathy involving the right upper extremity.  The 
examiner confirmed that the diagnosis of rotator cuff, right 
worse than left, was as likely as not the cause of the 
Veteran's current shoulder pain.  However, he noted that the 
nerve impingement or neuralgia has likely affected the 
Veteran's shoulders, worsening his subjective shoulder pain.  
The examiner could not state with certainty how much of the 
shoulder pain was attributed to bilateral rotator cuff tear 
versus cervical radiculopathy without resorting to mere 
speculation.  

Right Shoulder 

Analysis

All of these findings indicate a current disability that is 
more aptly described as moderate than as moderately severe, 
thus supporting the current 10 percent evaluation regardless 
of whether the criteria for the dominant or non-dominant arm 
is used.  He had normal right shoulder strength with 
internal/external rotation against resistance and abduction 
against resistance.  There was some limitation by pain after 
repetitive use.  On examination in September 2008, there was 
flexion and  abduction to 120 degrees with pain at 90 
degrees.  External and Internal rotation was to 90 degrees.  
It was noted that the right shoulder rotator cuff was in 
remission.  He had full motor power.  While he has had 
associated pain and numbness with his right shoulder 
disability, medical evidence indicates that this is 
associated with his cervical disability which likely worsens 
his subjective pain.   Overall, his disability picture is 
more nearly moderate in degree, warranting a 10 percent 
evaluation.  

Overall, the evidence does not support a schedular evaluation 
in excess of 10 percent for right shoulder rotator cuff 
disability, and the claim for that benefit must be denied.  
38 C.F.R. § 4.7.

Left Shoulder 

Analysis

The Board finds that the Veteran's current ratings are 
appropriate.  The earliest medical evidence to show that the 
Veteran's range of motion was limited due to pain was from 
October 25, 2007.  For example, the October 2005 VA examiner 
noted that forward flexion was zero to 180 degrees with no 
pain.  Abduction was zero to 180 degrees with no pain.  
Internal and external rotation was to 90 degrees each without 
pain.  There is no evidence to show that the Veteran has ever 
had limitation of arm at shoulder level.  Accordingly, the 
criteria for assignment of a compensable rating before 
October 25, 2007 and assignment of a rating in excess of 10 
percent on and after October 25, 2007 under DC 5299-5201 have 
not been met.  See 38 C.F.R. § 4.71a.

The Board notes that, as to the period prior to October 25, 
2007, the Veteran presently receives a noncompensable rating, 
so a rating under DC 5003 is possible.  See id.  Degenerative 
or traumatic arthritis, established by X-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003 (degenerative 
arthritis) and DC 5010 (traumatic arthritis).  When arthritis 
is present, accompanied by some limitation of motion, but the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  A rating of 20 percent is available should the 
evidence show occasional incapacitating exacerbations as 
well.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 
(degenerative arthritis) and DC 5010 (traumatic arthritis).  
Any functional impairment must be supported by adequate 
pathology.  Johnson v. Brown, 9 Vet. App. 7, 10 (1996).

At the Veteran's October 2005 VA examination, as noted above, 
there is no indication of objective confirmation of painful 
motion.  The Veteran does not display swelling, muscle spasm, 
or satisfactory evidence of painful motion.  This disability 
profile does not show impact on the affected joint as 
required by DC 5003.  The Board concludes that a compensable 
rating under DC 5003 is not warranted.  See 38 C.F.R. 
§ 4.71a, supra.

The Board has also considered the application of other 
Diagnostic Codes.  Only three other codes pertain to the 
joint: ankylosis of the scapulohumeral joint (DC 5200), other 
impairment of the humerus (DC 5202) and impairment of the 
clavicle and scapula (DC 5203).  There is no evidence that 
the joint is ankylosed or that the disability relates to the 
humerus.  DC 5203 for clavicle or scapula impairment provides 
ratings based on dislocation, nonunion or malunion of the 
relevant bones.  This disability is not ratable under DC 
5203, as the bones are structurally intact and always have 
been.  The Board finds that the remaining DCs cannot afford 
the Veteran ratings higher than those he already receives 
under DC 5299-5201.  The criteria for higher ratings have not 
been met.  See 38 C.F.R. § 4.71a, DCs 5200, 5202, 5203.

From October 25, 2007, the evidence reflects that the Veteran 
was not able to hold on to heavy or light things.  He had 
flexion to 180 degrees, abduction was to 180 degrees with 
pain at 100 degrees and external and internal rotation was to 
90 degr3ees.  There was limitation of joint function by pain 
with repetitive use.  On examination in 2008, flexion and 
abduction was to 120 degrees with pain at 90 degrees.  
External and internal rotation was to 90 degrees.  The 
overall additional limitation was above the range of motion 
conducted was 20 degrees.  

The RO staged the Veteran's left shoulder rating, as 
discussed above.  Fenderson; Hart, both supra.  In light of 
the foregoing, the Board concurs in the stages that have been 
assigned.  The Veteran has not been entitled to a higher 
rating at any time during the period on appeal.  Accordingly, 
further staged ratings are not warranted.  See id.

DeLuca

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  38 
C.F.R. § 4.40, 4.45, 4.59 (2009); DeLuca, 8 Vet. App. at 204-
07.  As noted above, the additional functional impairment 
caused by painful motion and fatigue have been considered the 
evaluation assigned.  Thus, the Board finds that the present 
ratings take into consideration the Veteran's complaints of 
pain, and the Board finds that 38 C.F.R. § 4.40, 4.45 and 
4.59 do not provide a basis for higher ratings.  See DeLuca, 
8 Vet. App. at 204-07.

As such, the Board finds that there is a preponderance of the 
evidence against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial rating for a left shoulder rotator cuff tear with 
degenerative joint disease in excess of zero percent prior to 
October 25, 2007, and 10 percent from that date, is not 
warranted.  

An initial rating in excess of 10 percent for a right 
shoulder rotator cuff tear is not warranted.  


REMAND

Under certain circumstances, VA may grant a disability rating 
outside of the rating schedule. The governing criteria for 
such an extraschedular award is a finding that when the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2008).  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating in the first instance. The Board, 
however, is not precluded from raising this question, and in 
fact, is obligated to literally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under VA laws and regulations. Floyd 
v. Brown, 9 Vet. App. 88 (1996).

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
VAOPGCPREC 6-96 (providing that remand rather than referral 
is the proper disposition for extraschedular claims inferred 
or reasonably raised by the evidence of record).  The Court 
has also stated that when the Board has purported to grant an 
extraschedular rating, the Board must send the claim to those 
"officials who possess the delegated authority to assign such 
a rating in the first instance." Floyd, 9 Vet. App. at 95.

Here, although the Veteran's functional limitation has been 
considered in the evaluations assigned for his shoulder 
disabilities, he has reported constant pain, as opposed to 
painful motion, which has impacted his ability to work.  The 
medical evidence has indicated that there is some effect on 
the Veteran's condition by a cervical disability; however, 
the examiner also stated that the Veteran's pain was due to 
his shoulder disabilities.  He could not distinguish the 
level of pain caused by his separate disabilities.  
Accordingly, the evidence raises a question with regard to 
whether the Veteran's shoulder disabilities result in 
additional disability not contemplated by the rating 
criteria.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record  As noted, the question of 
entitlement to TDIU has been raised.  

The Board notes that a VA RO denied entitlement to TDIU in a 
July 2006 rating decision.  The Veteran subsequently 
complained of an inability to work due to constant pain.  
These complaints constitute a notice of disagreement with the 
July 2006 rating decision.  The evidence of record does not 
reflect that a statement of the case (SOC) has been issued 
pursuant to 38 C.F.R. § 19.26.  

In the past, the Board has referred such matters to the RO 
for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the ... claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  

As noted above, the evidence has raised a question of whether 
the Veteran's left and right shoulder disabilities warrant an 
extraschedular evaluation.  The Veteran argues that his 
shoulder disabilities result in constant pain which impacts 
his ability to work.  In June 2008, it was reported that he 
was unemployed.  

Accordingly, the case is REMANDED for the following action:

1.  The issue of entitlement to an 
extraschedular rating for the Veteran's 
right and left shoulder disabilities 
should be reviewed.  It should be 
determined whether the evidence 
warrants referral to the Under 
Secretary for Benefits or the Director 
of the Compensation and Pension Service 
for the consideration of the assignment 
of an extraschedular rating.  The 
Veteran should be notified of this 
determination.   

2.  Thereafter, Issue a Statement of 
the Case to the appellant Veteran 
addressing the issue of entitlement to 
TDIU.  The appellant must be advised of 
the time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (2009).

Then, only if the appeal is timely 
perfected, the issue should be 
certified to the Board for further 
appellate consideration.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


